Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with  Nelson, Dylan, Registration number: 65974  on 08/18/2021.
  
 A. Amend the speciation as the following: 
This application is a continuation of and claims priority to U.S. Patent Application Serial No. 16/260,529, filed on 01/29/2019, now U.S. Patent 10789108,  entitled “Cross-Platform Remote User Experience Accessibility” and filed January 29, 2019, the disclosure of which is hereby incorporated by reference herein in its entirety.
B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 9, 15,  the prior art taught  by Wu (US 20100138370 Al) in view of Eldar (US 9218500 B2) do not teach on render obvious the limitations recited in claims 1, 9,15, when taken in the context of the claims as  a whole  filtering out background event metadata from the event metadata; tagging metadata from the event metadata that is accessibility related, wherein 


C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lechi Truong whose telephone number is (571) 272-3767.  The examiner can normally be reached on 10-8PM.
, Dennis can be reached on (571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194